Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US Patent Application (20070164954), hereinafter “Yang” and Fujikawa US Patent Application (20150194109), hereinafter “Fujikawa”

Each of the drivers 500, 600, and 800 may be directly mounted on the liquid crystal panel assembly 300 in the form of at least one IC chip, may be mounted on a flexible printed circuit film  [Yang para 0033] comprising: a first substrate, wherein the first substrate comprises a display area and a non-display area surrounding the display area The liquid crystal panel assembly 300 has a display area DA and a peripheral area PA disposed at one side of the display area DA. The data driver 500 connected to the data lines D.sub.1 to D.sub.m is mounted in the peripheral area PA of a substrate 110. [Yang para 0033 and see Fig 4]; 
a plurality of scanning lines and a plurality of data lines, wherein the scanning lines and the data lines are formed in the display area of the first substrate, the scanning lines cross with the data lines to define a plurality of pixel units The liquid crystal display shown in FIG. 3 differs from the liquid crystal display shown in FIG. 1 in that a pair of gate lines G.sub.1 to G.sub.2n is arranged for each row of pixels. [Yang para 0034 and see Fig. 3], The data driver 500 receives the digital image signal DAT for a row (group) of pixels PX … converts the digital image signal DAT into an analog data signal, and supplies the analog data signal to the corresponding data lines D.sub.1 to D.sub.m. [Yang para 0038 and see Fig. 3],
wherein each pixel unit comprises an active switch and a first electrode, the active switch comprises a signal input end, a signal output end, and a control end, the signal input end of the active switch is connected to the data line corresponding to the active switch, the signal output end of the active switch is connected to the first electrode, and the control end of the active switch is connected to the scanning line As shown in FIG. 2, the liquid crystal panel assembly 300 includes l… . The signal lines include a plurality of gate lines G.sub.1 to G.sub.n for transmitting gate signals (also referred to as "scanning signals") and a plurality of data lines D.sub.1 to D.sub.m for transmitting data signals. … . Each pixel PX includes a switching element Q connected to one of the signal lines, a liquid crystal capacitor Clc connected to the switching element Q, and a storage capacitor Cst. The storage capacitor Cst may be omitted. [Yang para 0029]; 
a gate driving circuit located in the non-display area of the first substrate, wherein the gate driving circuit comprises a plurality of shift registers, and the shift register is electrically connected to the scanning line corresponding to the shift register The gate driver 400 is connected to the gate lines G.sub.1 to G.sub.n of the liquid crystal panel assembly 300, and synthesizes a gate-on voltage Von and a gate-off voltage Voff to generate the gate signals for application to the gate lines G.sub.1-G.sub.n. The gate driver 400 substantially serves as a shift register, and includes a plurality of stages arranged in a line. [Yang para 0032]; 
a plurality of clock buses located in the non-display area of the first substrate, wherein the clock buses extend along a first direction and are arranged along a second direction Each of the wiring portions LS includes a gate-off voltage line SL1 for transmitting the gate-off voltage Voff, first and second clock signal lines SL2 and SL3 for transmitting the first and second clock signals LCKV1, RCKV1, LCKV2, and RCKV2, respectively, and an initializing signal line SL4 for transmitting the initializing signal INT. [Yang para 0066]; and 
The signal lines SL1 to SL4 extend substantially in the vertical direction. … the signal lines SL1 to SL4 have extension lines extending toward the stages ST1, ST3, ST5, and ST7 in the horizontal direction. [Yang para 0066]
Yang does not teach but Fujikawa teaches wherein each of the widths of the plurality of clock buses are different in the second direction, both the first direction and the second direction are parallel to a plane in which the first substrate is located, and the first direction crosses with the second direction. as illustrated in FIG. 6, … The second control signal line 31B for transmitting the clock signals is a kind of line that is not expected to cause dull edges on pulse waveforms of the clock signals. With the second control signal line 31B having the width larger than that of the first control signal line 31 and the lower line resistance, clock signals having stable pulse waveforms are supplied to the TFTs 17. The second control signal line 31B for the transmitting the power supply voltage signals is a kind of line that is not expected to cause a voltage drop to stably drive the row control circuit 28. With the second control signal line 31B having the width larger than that of the first control signal line 31 and the lower line resistance, the row control circuit 28 stably operates.  [Fujikawa para 0062 and see Fig. 6]

Yang Fig. 12

    PNG
    media_image1.png
    700
    562
    media_image1.png
    Greyscale


Fujikawa Fig. 6:

    PNG
    media_image2.png
    520
    570
    media_image2.png
    Greyscale


Yang discloses a liquid crystal display according to an exemplary embodiment of the present invention includes a substrate, a plurality of pixels arranged in a matrix on the substrate where each pixel includes a switching element, a plurality of gate lines that are connected to the switching elements and extend in a row direction, and a gate driver that is connected to the gate lines and is formed on the substrate as an integrated circuit. In the liquid crystal display, the gate driver includes a first region and a second region that is not aligned with the first region. Yang further discloses the liquid crystal 
Fujikawa discloses a liquid crystal display device 10 includes a liquid crystal display panel 11, a driver 21, panel-side output terminals 24, image signal lines 30, and control signal lines 31. The liquid crystal display panel 11 includes a display area AA and a non-display area NAA. The driver 21 has an elongated shape that extends along an edge of the liquid crystal panel 11. The panel-side output terminals 24 are connected to the driver 21. The image signal lines 30 are routed from the panel-side output terminals 24 toward the display area AA in a fan-like form so as to cross a long edge 21L of the driver 21. The image signal lines 30 are configured to transmit image signals. The control signal lines 31 are routed from the panel-side output terminals 24 toward the display area AA. The control signal lines 31 are configured to transmit control signals. The control signal lines 31 include first control signal lines 31A and second control signal lines 31B. The first control signal lines 31A are routed toward the display area AA along the image signal lines 30. The second control signal lines 31B are routed from the panel-side output terminals 24 so as to cross a short edge 21S of the driver 21. At least a portion of each second control signal lines 31B has a larger width than that of the first control signal lines 31A.
	Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Yang and Fujikawa. Fujikawa teachings create a sharper clock pulse signal for better timing of display functions by increasing the widths of the control bus lines to lower the overall resistance of the wiring..

[See Yang Fig. 12 and the clock control lines/buses]

Regarding claim 5 Yang and Fujikawa teaches everything above (see claim 1). In addition Yang teaches wherein the first substrate comprises a plurality of thin film transistors, the drivers 500, 600, and 800 may be integrated with the liquid crystal panel assembly 300 together … and the thin film transistor switching elements Q [Yang para 0033] and the thin film transistor comprises a source/drain layer a drain/source formed in the manufacturing process [Yang para 0050]; and the clock bus The signal controller 600 … input control signals include a vertical synchronization signal Vsync, a horizontal synchronization signal Hsync, a main clock signal MCLK, and a data enable signal DE [Yang para 0036] and the source/drain layer of the thin film transistor are arranged on a same layer. Each of the drivers 500, 600, and 800 may be directly mounted on the liquid crystal panel assembly 300 in the form of at least one IC chip, may be mounted on a flexible printed circuit film (not shown) and then mounted on the liquid crystal panel assembly 300 in the form of a tape carrier package [Yang para 0033].

Regarding claim 7 Yang and Fujikawa teaches everything above (see claim 5). In addition Yang teaches wherein the thin film transistor further comprises a gate layer; and the clock signal line and the gate layer of the thin film transistor are arranged on a  the liquid crystal panel assembly 300 includes lower and upper panels 100 … The switching element Q is a three-terminal element, such as a thin film transistor, and is disposed on the lower panel 100. A control terminal of the switching element Q is connected to a gate line G.sub.i, an input terminal thereof is connected to a data line D.sub.j, [Yang para 0029] the drivers 500, 600, and 800 may be integrated with the liquid crystal panel assembly 300 together … and the thin film transistor switching elements Q [Yang para 0033] The signal controller 600 … input control signals include a vertical synchronization signal Vsync, a horizontal synchronization signal Hsync, a main clock signal MCLK, and a data enable signal DE [Yang para 0036]

Regarding claim 9 Yang and Fujikawa teaches everything above (see claim 5). In addition Yang teaches wherein the thin film transistor is the active switch. and the thin film transistor switching elements Q [Yang para 0033]

Regarding claim 11 Yang and Fujikawa teaches everything above (see claim 1). In addition Yang teaches wherein the curved display panel is a curved liquid crystal display panel, a curved organic light-emitting diode display panel, or a curved quantum-dot light-emitting diode display panel. the liquid crystal panel assembly 300 …, may be mounted on a flexible printed circuit film  [Yang para 0033]

Regarding claim 20 Yang teaches a method for manufacturing a curved display panel, Each of the drivers 500, 600, and 800 may be directly mounted on the liquid crystal panel assembly 300 in the form of at least one IC chip, may be mounted on a flexible printed circuit film  [Yang para 0033] comprising: a first substrate, wherein the first substrate comprises a display area and a non-display area surrounding the display area The liquid crystal panel assembly 300 has a display area DA and a peripheral area PA disposed at one side of the display area DA. The data driver 500 connected to the data lines D.sub.1 to D.sub.m is mounted in the peripheral area PA of a substrate 110. [Yang para 0033 and see Fig 4]; 
a plurality of scanning lines and a plurality of data lines, wherein the scanning lines and the data lines are formed in the display area of the first substrate, the scanning lines cross with the data lines to define a plurality of pixel units The liquid crystal display shown in FIG. 3 differs from the liquid crystal display shown in FIG. 1 in that a pair of gate lines G.sub.1 to G.sub.2n is arranged for each row of pixels. [Yang para 0034 and see Fig. 3], The data driver 500 receives the digital image signal DAT for a row (group) of pixels PX … converts the digital image signal DAT into an analog data signal, and supplies the analog data signal to the corresponding data lines D.sub.1 to D.sub.m. [Yang para 0038 and see Fig. 3],
wherein each pixel unit comprises an active switch and a first electrode, the active switch comprises a signal input end, a signal output end, and a control end, the signal input end of the active switch is connected to the data line corresponding to the active switch, the signal output end of the active switch is connected to the first electrode, and the control end of the active switch is connected to the scanning line corresponding to the active switch As shown in FIG. 2, the liquid crystal panel assembly 300 includes l… . The signal lines include a plurality of gate lines G.sub.1 to G.sub.n for transmitting gate signals (also referred to as "scanning signals") and a plurality of data lines D.sub.1 to D.sub.m for transmitting data signals. … . Each pixel PX includes a switching element Q connected to one of the signal lines, a liquid crystal capacitor Clc connected to the switching element Q, and a storage capacitor Cst. The storage capacitor Cst may be omitted. [Yang para 0029]; 

forming a gate driving circuit in the non-display area of the first substrate, wherein the gate driving circuit comprises a plurality of shift registers, and the shift register is connected to the scanning line corresponding to the shift register The gate driver 400 is connected to the gate lines G.sub.1 to G.sub.n of the liquid crystal panel assembly 300, and synthesizes a gate-on voltage Von and a gate-off voltage Voff to generate the gate signals for application to the gate lines G.sub.1-G.sub.n. The gate driver 400 substantially serves as a shift register, and includes a plurality of stages arranged in a line. [Yang para 0032]; 
	 forming a plurality of clock buses in the non-display area of the first substrate, wherein the clock buses extend along a first direction and are arranged along a second direction Each of the wiring portions LS includes a gate-off voltage line SL1 for transmitting the gate-off voltage Voff, first and second clock signal lines SL2 and SL3 for transmitting the first and second clock signals LCKV1, RCKV1, LCKV2, and RCKV2, respectively, and an initializing signal line SL4 for transmitting the initializing signal INT. [Yang para 0066]; and 
The signal lines SL1 to SL4 extend substantially in the vertical direction. … the signal lines SL1 to SL4 have extension lines extending toward the stages ST1, ST3, ST5, and ST7 in the horizontal direction. [Yang para 0066]
Yang does not teach but Fujikawa teaches wherein the widths of the plurality of clock buses are different in the second direction, the first direction and the second direction are parallel to a plane in which the first substrate is located, and the first direction crosses with the second direction. . as illustrated in FIG. 6, … The second control signal line 31B for transmitting the clock signals is a kind of line that is not expected to cause dull edges on pulse waveforms of the clock signals. With the second control signal line 31B having the width larger than that of the first control signal line 31 and the lower line resistance, clock signals having stable pulse waveforms are supplied to the TFTs 17. The second control signal line 31B for the transmitting the power supply voltage signals is a kind of line that is not expected to cause a voltage drop to stably drive the row control circuit 28. With the second control signal line 31B having the width larger than that of the first control signal line 31 and the lower line resistance, the row control circuit 28 stably operates.  [Fujikawa para 0062 and see Fig. 6]



Claims 3 , 4, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Fujikawa and in further view of Irie et al., US Patent Application (20100118012), hereinafter “Irie” 

Regarding claim 3 Yang and Fujikawa teaches everything above (see claim 1). In addition Yang and Fujikawa do not teach but Irie teaches wherein the clock bus comprises a high-frequency clock bus. an image write pulse of a gate signal of a corresponding one of the plurality of gate bus lines rises in synchronism with a fall of a pulse of a gate clock signal, and the image write pulse falls in synchronism with a rise of the next pulse of the gate clock signal. … the polarities of the storage capacitor signal voltages are inverted in synchronism with a data clock signal having a higher frequency than the gate clock signal. [Irie para 0030 & 0031]

Yang discloses a liquid crystal display according to an exemplary embodiment of the present invention includes a substrate, a plurality of pixels arranged in a matrix on the substrate where each pixel includes a switching element, a plurality of gate lines that are connected to the switching elements and extend in a row direction, and a gate driver that is connected to the gate lines and is formed on the substrate as an integrated circuit. In the liquid crystal display, the gate driver includes a first region and a second region that is not aligned with the first region. Yang further discloses the liquid crystal 
Fujikawa discloses a liquid crystal display device 10 includes a liquid crystal display panel 11, a driver 21, panel-side output terminals 24, image signal lines 30, and control signal lines 31. The liquid crystal display panel 11 includes a display area AA and a non-display area NAA. The driver 21 has an elongated shape that extends along an edge of the liquid crystal panel 11. The panel-side output terminals 24 are connected to the driver 21. The image signal lines 30 are routed from the panel-side output terminals 24 toward the display area AA in a fan-like form so as to cross a long edge 21L of the driver 21. The image signal lines 30 are configured to transmit image signals. The control signal lines 31 are routed from the panel-side output terminals 24 toward the display area AA. The control signal lines 31 are configured to transmit control signals. The control signal lines 31 include first control signal lines 31A and second control signal lines 31B. The first control signal lines 31A are routed toward the display area AA along the image signal lines 30. The second control signal lines 31B are routed from the panel-side output terminals 24 so as to cross a short edge 21S of the driver 21. At least a portion of each second control signal lines 31B has a larger width than that of the first control signal lines 31A.
Irie discloses a liquid crystal display device according to one embodiment of the present invention, when the polarities of the source signal voltages do not change over a plurality of horizontal scanning periods, the image write pulse of the gate signal supplied to a gate bus line that corresponds to pixels along the j.sup.th row rises before the source signal voltages change to values that correspond to pixels along the j.sup.th 
	Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Yang, Fujikawa and Irie. Fujikawa teachings create a sharper clock pulse signal for better timing of display functions by increasing the widths of the control bus lines to lower the overall resistance of the wiring. Irie improves the system through the use of high frequency signal transmission allowing for better image quality

Regarding claim 4 Yang and Fujikawa teaches everything above (see claim 1). In addition Yang and Fujikawa do not teach but Irie teaches wherein the clock signal line is connected to the clock bus corresponding to the clock signal line through a bridge or a via. via the common data signal line (source bus line) 14. Then, after the gate driver 130 turns OFF the TFTs 16a and 16b, the CS control circuit 150 changes the voltages of the CS bus lines 13a and 13b so that the voltages are different from each other. [Irie para 0108]




Regarding claim 12 Yang teaches a curved display panel, comprising: a first substrate, wherein the first substrate comprises a display area and a non-display area surrounding the display area; Each of the drivers 500, 600, and 800 may be directly mounted on the liquid crystal panel assembly 300 in the form of at least one IC chip, may be mounted on a flexible printed circuit film  [Yang para 0033] comprising: a first substrate, wherein the first substrate comprises a display area and a non-display area surrounding the display area The liquid crystal panel assembly 300 has a display area DA and a peripheral area PA disposed at one side of the display area DA. The data driver 500 connected to the data lines D.sub.1 to D.sub.m is mounted in the peripheral area PA of a substrate 110. [Yang para 0033 and see Fig 4]; 
a plurality of scanning lines and a plurality of data lines, wherein the plurality of scanning lines and the data lines are formed in the display area of the first substrate, the plurality of scanning lines cross with the data lines to define a plurality of pixel units, The liquid crystal display shown in FIG. 3 differs from the liquid crystal display shown in FIG. 1 in that a pair of gate lines G.sub.1 to G.sub.2n is arranged for each row of pixels. [Yang para 0034 and see Fig. 3], The data driver 500 receives the digital image signal DAT for a row (group) of pixels PX … converts the digital image signal DAT into an analog data signal, and supplies the analog data signal to the corresponding data lines D.sub.1 to D.sub.m. [Yang para 0038 and see Fig. 3],
As shown in FIG. 2, the liquid crystal panel assembly 300 includes l… . The signal lines include a plurality of gate lines G.sub.1 to G.sub.n for transmitting gate signals (also referred to as "scanning signals") and a plurality of data lines D.sub.1 to D.sub.m for transmitting data signals. … . Each pixel PX includes a switching element Q connected to one of the signal lines, a liquid crystal capacitor Clc connected to the switching element Q, and a storage capacitor Cst. The storage capacitor Cst may be omitted. [Yang para 0029]; 
	a gate driving circuit located in the non-display area of the first substrate, wherein the gate driving circuit comprises a plurality of shift registers, and wherein each shift register is electrically connected to the scanning line corresponding to the shift register The gate driver 400 is connected to the gate lines G.sub.1 to G.sub.n of the liquid crystal panel assembly 300, and synthesizes a gate-on voltage Von and a gate-off voltage Voff to generate the gate signals for application to the gate lines G.sub.1-G.sub.n. The gate driver 400 substantially serves as a shift register, and includes a plurality of stages arranged in a line. [Yang para 0032]; 
a plurality of clock buses located in the non-display area of the first substrate, wherein the clock buses extend along a first direction and are arranged along a second  Each of the wiring portions LS includes a gate-off voltage line SL1 for transmitting the gate-off voltage Voff, first and second clock signal lines SL2 and SL3 for transmitting the first and second clock signals LCKV1, RCKV1, LCKV2, and RCKV2, respectively, and an initializing signal line SL4 for transmitting the initializing signal INT. [Yang para 0066]; and 
and a plurality of clock signal lines located in the non-display area of the first substrate, wherein the clock signal lines extend along the second direction and are arranged along the first direction, and the shift register is electrically connected to the clock bus corresponding to the shift register by using  a clock signal line of the plurality of clock signal lines, The signal lines SL1 to SL4 extend substantially in the vertical direction. … the signal lines SL1 to SL4 have extension lines extending toward the stages ST1, ST3, ST5, and ST7 in the horizontal direction. [Yang para 0066]
	Yang does not teach but Fujikawa teaches wherein the widths of the plurality of clock buses are different in the second direction, the first direction and the second direction are parallel to a plane in which the first substrate is located, and the first direction crosses with the second direction as illustrated in FIG. 6, … The second control signal line 31B for transmitting the clock signals is a kind of line that is not expected to cause dull edges on pulse waveforms of the clock signals. With the second control signal line 31B having the width larger than that of the first control signal line 31 and the lower line resistance, clock signals having stable pulse waveforms are supplied to the TFTs 17. The second control signal line 31B for the transmitting the power supply voltage signals is a kind of line that is not expected to cause a voltage drop to stably drive the row control circuit 28. With the second control signal line 31B having the width larger than that of the first control signal line 31 and the lower line resistance, the row control circuit 28 stably operates.  [Fujikawa para 0062 and see Fig. 6]
 	Neither Yang or Fujikawa discloses but Irie discloses a smaller distance to a geometric center of the display panel indicates a larger width of the clock bus . [See Yang Fig. 12 and the clock control lines/buses]; and the clock bus comprises a high-frequency clock bus. an image write pulse of a gate signal of a corresponding one of the plurality of gate bus lines rises in synchronism with a fall of a pulse of a gate clock signal, and the image write pulse falls in synchronism with a rise of the next pulse of the gate clock signal. … the polarities of the storage capacitor signal voltages are inverted in synchronism with a data clock signal having a higher frequency than the gate clock signal. [Irie para 0030 & 0031]


Regarding claim 13 Yang, Fujikawa and Irie teaches everything above (see claim 12). In addition Irie teaches wherein the clock signal line is connected to the clock bus corresponding to the clock signal line through a bridge or a via. via the common data signal line (source bus line) 14. Then, after the gate driver 130 turns OFF the TFTs 16a and 16b, the CS control circuit 150 changes the voltages of the CS bus lines 13a and 13b so that the voltages are different from each other. [Irie para 0108]

Regarding claim 19 Yang, Fujikawa and Irie teaches everything above (see claim 12). In addition Yang teaches wherein the curved display panel is a curved liquid crystal  the liquid crystal panel assembly 300 …, may be mounted on a flexible printed circuit film  [Yang para 0033]



Claims 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Fujikawa and in further view of Yamazaki et al., US Patent Application (20190317374), hereinafter “Yamazaki”

Regarding claim 6 Yang and Fujikawa teaches everything above (see claim 5). In addition Yang and Fujikawa do not teach but Yamasaki teaches wherein the clock bus A bus line such as a scan line or a signal line is preferably formed using a conductive material (metal material) with low resistivity [Yamazaki para 0129] and the source/drain layer of the thin film transistor are made of a same material, One of the conductive layer 222a and the conductive layer 222b serves as a source, and the other serves as a drain. The conductive layer 222a is electrically connected to a signal line 224 [Yamazaki para 0124] and are formed in a same process step An oxide semiconductor … When oxide semiconductors containing the same metal element are used for two or more layers included in the display device, the same manufacturing apparatus (e.g., a deposition apparatus or a processing apparatus) can be used in two or more steps, resulting in a reduction in manufacturing cost [Yamazaki para 0164]

Yang discloses a liquid crystal display according to an exemplary embodiment of the present invention includes a substrate, a plurality of pixels arranged in a matrix on the substrate where each pixel includes a switching element, a plurality of gate lines that are connected to the switching elements and extend in a row direction, and a gate driver that is connected to the gate lines and is formed on the substrate as an integrated circuit. In the liquid crystal display, the gate driver includes a first region and a second region that is not aligned with the first region. Yang further discloses the liquid crystal panel assembly 300 in the form of at least one IC chip, may be mounted on a flexible printed circuit film
Fujikawa discloses a liquid crystal display device 10 includes a liquid crystal display panel 11, a driver 21, panel-side output terminals 24, image signal lines 30, and control signal lines 31. The liquid crystal display panel 11 includes a display area AA and a non-display area NAA. The driver 21 has an elongated shape that extends along an edge of the liquid crystal panel 11. The panel-side output terminals 24 are connected to the driver 21. The image signal lines 30 are routed from the panel-side output terminals 24 toward the display area AA in a fan-like form so as to cross a long edge 21L of the driver 21. The image signal lines 30 are configured to transmit image signals. The control signal lines 31 are routed from the panel-side output terminals 24 toward the display area AA. The control signal lines 31 are configured to transmit control signals. The control signal lines 31 include first control signal lines 31A and second control signal lines 31B. The first control signal lines 31A are routed toward the display area AA along the image signal lines 30. The second control signal lines 31B are routed 
Yamazaki discloses a liquid crystal display device with a high aperture ratio is provided. A liquid crystal display device with low power consumption is provided. The display device includes a display portion and a driver circuit portion. The display portion includes a liquid crystal element, a first transistor, a scan line, and a signal line. The driver circuit portion includes a second transistor. The liquid crystal element includes a pixel electrode, a liquid crystal layer, and a common electrode. Each of the scan line and the signal line is electrically connected to the first transistor. The scan line and the signal line each include a metal layer. The structure of the first transistor is different from that of the second transistor. The first transistor is electrically connected to the pixel electrode. The first transistor includes a first region connected to the pixel electrode. The pixel electrode, the common electrode, and the first region have a function of transmitting visible light. Visible light passes through the first region and the liquid crystal element and is emitted to the outside of the display device.
	Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Yang, Fujikawa and Irie. Fujikawa teachings create a sharper clock pulse signal for better timing of display functions by increasing the widths of the control bus lines to lower the overall resistance of the wiring. Yamazaki introduces improved manufacturing processes making the display less costly to build.

bus line such as a scan line or a signal line is preferably formed using a conductive material (metal material) with low resistivity [Yamazaki para 0129]and the gate layer of the thin film transistor The conductive layer 221 and the conductive layer 296 each serve as a gate. The conductive layer 221 preferably serves as a gate and a scan line [Yamazaki para 0126] are made of a same material, and are formed in a same process step. An oxide semiconductor … When oxide semiconductors containing the same metal element are used for two or more layers included in the display device, the same manufacturing apparatus (e.g., a deposition apparatus or a processing apparatus) can be used in two or more steps, resulting in a reduction in manufacturing cost [Yamazaki para 0164]

Regarding claim 10 Yang and Fujikawa teaches everything above (see claim 1). In addition Yang and Fujikawa do not teach but Yamasaki teaches wherein capacitance values between a clock signal line disconnected from several clock buses and the several clock buses are the same. A bus line such as a scan line or a signal line is preferably formed using a conductive material (metal material) with low resistivity [Yamazaki para 0129]

As the Office understands and it is recognized that “capacitance” - “as the ratio of the electric charge on each conductor to the potential difference (i.e., voltage) between them”. If the line is disconnected from a bus thereby losing its electrical connection then the voltage would go to zero potential, then it is understood that the capacitance would be the same.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Fujikawa and Irie and Yamazaki et al., US Patent Application (20190317374), hereinafter “Yamazaki”

Regarding claim 14 Yang, Fujikawa and Irie teaches everything above (see claim 12). In addition Yang, Fujikawa and Irie do not teach but Yamazaki teaches wherein the first substrate comprises a plurality of thin film transistors, and the thin film transistor comprises a source/drain layer One of the conductive layer 222a and the conductive layer 222b serves as a source, and the other serves as a drain. The conductive layer 222a is electrically connected to a signal line 224 [Yamazaki para 0124]; and the clock bus A bus line such as a scan line or a signal line is preferably formed using a conductive material (metal material) with low resistivity [Yamazaki para 0129] and the source/drain layer of the thin film transistor are arranged on a same layer. An oxide semiconductor … When oxide semiconductors containing the same metal element are used for two or more layers included in the display device, the same manufacturing apparatus (e.g., a deposition apparatus or a processing apparatus) can be used in two or more steps, resulting in a reduction in manufacturing cost [Yamazaki para 0164]


Fujikawa discloses a liquid crystal display device 10 includes a liquid crystal display panel 11, a driver 21, panel-side output terminals 24, image signal lines 30, and control signal lines 31. The liquid crystal display panel 11 includes a display area AA and a non-display area NAA. The driver 21 has an elongated shape that extends along an edge of the liquid crystal panel 11. The panel-side output terminals 24 are connected to the driver 21. The image signal lines 30 are routed from the panel-side output terminals 24 toward the display area AA in a fan-like form so as to cross a long edge 21L of the driver 21. The image signal lines 30 are configured to transmit image signals. The control signal lines 31 are routed from the panel-side output terminals 24 toward the display area AA. The control signal lines 31 are configured to transmit control signals. The control signal lines 31 include first control signal lines 31A and second control signal lines 31B. The first control signal lines 31A are routed toward the display area AA along the image signal lines 30. The second control signal lines 31B are routed from the panel-side output terminals 24 so as to cross a short edge 21S of the driver 21. 
Irie discloses a liquid crystal display device according to one embodiment of the present invention, when the polarities of the source signal voltages do not change over a plurality of horizontal scanning periods, the image write pulse of the gate signal supplied to a gate bus line that corresponds to pixels along the j.sup.th row rises before the source signal voltages change to values that correspond to pixels along the j.sup.th row. Next, the image write pulse of the gate signal supplied to a gate bus line that corresponds to pixels along the j.sup.th row falls, and then the image write pulse of the gate signal supplied to a gate bus line that corresponds to pixels along the k.sup.th row (j.noteq.k) rises. The polarities of the storage capacitor signal voltages applied to storage capacitor bus lines that correspond to sub-pixels of pixels along the j.sup.th row are inverted after the image write pulse of the gate signal supplied to a gate bus line that corresponds to pixels along the k.sup.th row rises.
Yamazaki discloses a liquid crystal display device with a high aperture ratio is provided. A liquid crystal display device with low power consumption is provided. The display device includes a display portion and a driver circuit portion. The display portion includes a liquid crystal element, a first transistor, a scan line, and a signal line. The driver circuit portion includes a second transistor. The liquid crystal element includes a pixel electrode, a liquid crystal layer, and a common electrode. Each of the scan line and the signal line is electrically connected to the first transistor. The scan line and the signal line each include a metal layer. The structure of the first transistor is different from that of the second transistor. The first transistor is electrically connected to the 
	Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Yang, Fujikawa and Irie. Fujikawa teachings create a sharper clock pulse signal for better timing of display functions by increasing the widths of the control bus lines to lower the overall resistance of the wiring. Irie improves the system through the use of high frequency signal transmission allowing for better image quality. Yamazaki introduces improved manufacturing processes making the display less costly to build.


Regarding claim 15 Yang, Fujikawa, Irie and Yamazaki teaches everything above (see claim 14). In addition Yamazaki teaches wherein the clock bus and the source/drain layer of the thin film transistor are made of a same material, and are formed in a same process step. An oxide semiconductor … When oxide semiconductors containing the same metal element are used for two or more layers included in the display device, the same manufacturing apparatus (e.g., a deposition apparatus or a processing apparatus) can be used in two or more steps, resulting in a reduction in manufacturing cost [Yamazaki para 0164]


 The conductive layer 221 and the conductive layer 296 each serve as a gate. The conductive layer 221 preferably serves as a gate and a scan line [Yamazaki para 0126]; and the clock signal line and the gate layer of the thin film transistor are arranged on a same layer. A bus line such as a scan line or a signal line is preferably formed using a conductive material (metal material) with low resistivity [Yamazaki para 0129] An oxide semiconductor … When oxide semiconductors containing the same metal element are used for two or more layers included in the display device, the same manufacturing apparatus (e.g., a deposition apparatus or a processing apparatus) can be used in two or more steps, resulting in a reduction in manufacturing cost [Yamazaki para 0164]

Regarding claim 17 Yang, Fujikawa, Irie and Yamazaki teaches everything above (see claim 16). In addition Yamazaki teaches wherein the clock signal line and the gate layer of the thin film transistor are made of a same material, The conductive layer 221 and the conductive layer 296 each serve as a gate. The conductive layer 221 preferably serves as a gate and a scan line [Yamazaki para 0126] and are formed in a same process step. A bus line such as a scan line or a signal line is preferably formed using a conductive material (metal material) with low resistivity [Yamazaki para 0129] An oxide semiconductor … When oxide semiconductors containing the same metal element are used for two or more layers included in the display device, the same manufacturing apparatus (e.g., a deposition apparatus or a processing apparatus) can be used in two or more steps, resulting in a reduction in manufacturing cost [Yamazaki para 0164]

Regarding claim 18 Yang, Fujikawa, Irie and Yamazaki teaches everything above (see claim 14). In addition Yamazaki teaches wherein capacitance values between a clock signal line disconnected from several clock buses and the several clock buses are the same. A bus line such as a scan line or a signal line is preferably formed using a conductive material (metal material) with low resistivity [Yamazaki para 0129]

As the Office understands and it is recognized that “capacitance” - “as the ratio of the electric charge on each conductor to the potential difference (i.e., voltage) between them”. If the line is disconnected from a bus thereby losing its electrical connection then the voltage would go to zero potential, then it is understood that the capacitance would be the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694